Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/23/2022 has been entered.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/29/2022 was filed after the mailing date of the Final Office Action on 2/25/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
4.	Applicant’s arguments, see remarks page 6-8, filed 5/23/2022, with respect to the rejection(s) of Claims 1, 3-6, 11, 12, and 15-17 under 35 U.S.C. §102(a)(1) as being anticipated by Sun (CN Publication No.: CN 203259629 U) have been fully considered as follows:
Applicant’s Argument:
Applicant argues on page 7, the rejection(s) of Claim 1 under 35 U.S.C. §102(a)(1) as being anticipated by Sun (CN Publication No.: CN 203259629 U) that “Therefore, although the parameter extraction storage module of Sun determines a dissimilarity between at least one feature value and a threshold value, Sun does not disclose “in response to determining a dissimilarity between the at least one feature value and the threshold matrix is approaching a threshold dissimilarity, reducing a detection and analyzing interval to determine the dissimilarity more frequently,” as recited in amended claim 1.
Furthermore, the Advisory Action, issued on May 2, 2022, states that US 2017/0045481 Al (Benke) discloses the features of amended claim 1. For at least the following reasons, Benke does not disclose, teach, or suggest the features from amended claim 1.
Benke discloses that the “sensor assemblies 220 are used in the same process or method to generate actual component characteristics that is compared to the model selected nominal data.” (Benker at [0172].) Further, the “comparison module 236, when executed, is structured to acquire the selected nominal data for the selected component from the record assembly 210 and to record ‘actual component characteristics.’” (Benke at [0085].) Therefore, Benke discloses detecting the actual component characteristics and comparing them to model selected nominal data. However, Benke does not disclose “in response to determining the dissimilarity between the at least one feature value and the threshold matrix is approaching a threshold dissimilarity, reducing a detection and analyzing interval to determine the dissimilarity more frequently,” as recited in amended claim 1. Thus, neither Sun nor Benke disclose, teach, or suggest the features of claim 1.”

Examiner Response:
Applicant’s arguments, see page 7 (stated above), have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, applicant has amended the claims which necessitates a new ground of rejection. The following limitation is added to independent claims 1 and 12, “in response to determining the dissimilarity between the at least one feature value and the threshold matrix is approaching a threshold dissimilarity, reducing a detection and analyzing interval to determine the dissimilarity more frequently”. Christopher L. Black (Hereinafter “Christopher”) in the NPL document - System Modeling and Instrument Calibration Verification with a Nonlinear State Estimation Technique (Cited in the IDS) May 1998 is added to meet at least the amended limitation because Black discloses different drift percentage which determines the detection more frequently by increasing the drift. Therefore claims 1 and 12 are now rejected under 35 U.S.C. 103 as being unpatentable over SUN DENGFENG et al. in The Republic of China Patent Publication Number CN 203259629 U (Published 30 Oct 2013) in view of Christopher L. Black in the NPL document - System Modeling and Instrument Calibration Verification with a Nonlinear State Estimation Technique (Cited in the IDS) May 1998. See the rejection set forth below.

For expedite prosecution applicant is invited to call the examiner to discuss to overcome the rejection.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 4-6, 11-13 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over SUN DENGFENG et al. (Hereinafter “Sun”) in The Republic of China Patent Publication Number CN 203259629 U (Published 30 Oct 2013) in view of Christopher L. Black (Hereinafter “Christopher”) in the NPL document - System Modeling and Instrument Calibration Verification with a Nonlinear State Estimation Technique (Cited in the IDS) May 1998.


Regarding claim 1, Sun teaches a fault diagnosis apparatus for a circuit breaker (The utility model pertains to the technical field of high voltage equipment state monitoring, in particular to a high-voltage circuit-breaker mechanical failure diagnostic instrument; Page 4; Technical field Line 1-2; As shown in Figure 1 and Figure 2, the utility mode of the high-voltage circuit breaker mechanical failure diagnostic instrument; Page 5 Line 27-28), comprising: 
at least one sensor [11, 14 or 15] (As shown in Figure 1 and Figure 2, the utility mode  of the high-voltage circuit breaker mechanical failure diagnostic instrument mainly includes a vibration sensor 11, a data acquisition unit 12, the control  unit 13, two current sensor 14 and a voltage sensor 15; Page 5 Line 27-29) coupled to at least one mechanism (a switching closing coil or a breaker energy storage motor as the mechanism) arranged in the circuit breaker (The diagnostic instrument comprises two current sensors, a voltage sensor, a vibration sensor, a data acquisition unit, and a control unit, wherein one current sensor is disposed on a current circuit of a switching- closing coil of a breaker, and the other current sensor is disposed on a current circuit of a breaker energy storage motor; Abstract) and configured to obtain waveform data of a parameter over time, the waveform data related to an operation state of the at least one mechanism (wherein one of the current sensor 14 and the opening and closing of the circuit breaker on the current loop of the coil, of the circuit breaker is used for measuring the current of the coil of the switch on or off, the other one of the current sensor 14 of the circuit breaker on the current loop of the power storage motor, used for measuring the working current of the energy storage circuit breaker of the motor; the voltage sensor 15 on the circuit breaker operating power supply of the opening and closing coil or circuit breaker, the circuit breaker is used for detecting the voltage of the power supply bus operation, or is used for directly detecting the voltage of the on-off and both ends of the coil; wherein the vibration sensor 11 on the main body of the circuit breaker, the circuit breaker body is used for detecting a vibration signal in the course of operation; Page 5 Line 29- 37; Waveform data as the voltage current or vibration of the mechanism as the coil or motor which is related to the operation state of the mechanism as the coil is switch off or on); and 
a processing unit [13] (the control unit 13 as the processing unit) (As shown in Figure 3, the control unit 13 in particular can be comprises: waveform memory module 131, parameter extraction storage module 132, sample base 133, diagnostic module 134 and an output module 135; Page 5 Line 43-44) coupled to the at least one sensor [11, 14 and 15] (figure 1 shows that the processing unit 13 is coupled to the sensor 11, 14 and 15) and configured to; 
analyze the waveform data to obtain at least one feature value (the control unit 13 to the data acquisition unit 13 with the vibration data is transmitted, the current data and the voltage data analysis processing, by mechanical failure of the circuit breaker and the detected result of the state of the output; Page 5 Line 40-42; the result or the data obtained is the featured value here; wherein waveform memory module 131 is used for the data acquisition unit 12 transmission of the current signal, voltage signal and the vibration signal is converted into the corresponding current waveform, a voltage waveform and vibration waveform; Page 5 Line 45-46); 
determine a dissimilarity between the at least one feature value and a threshold matrix (parameter extraction storage module 132, bathing used for reading the memory module 131 of the current waveform and the voltage waveform and analyzing, get current characteristic value and voltage and stored characteristic (get characteristics as the feature value); sample base 133, is used for storing the various fault state characteristic value of the waveform of the sample and sample; diagnostic module 134, bathing used in  the memory module 131 of the current waveform, the vibration waveform and the voltage waveform and the parameter extraction storage module 132 obtained characteristic value and a current characteristic of the voltage, with the sample base 133 sample of pre-stored in the waveform of the comparison sample and proper value (sample value is the threshold matrix), to obtain the results of detection of the trouble of the circuit breaker and prompt; output module 135, is used for the diagnostic module 134 is output on the detection result; Page 6 Line 1-9; analyzed voltage waveform, current characteristic are the featured value and the sample base 133 sample of pre-stored is the threshold matrix; Furthermore, the control unit 13 can also include trend analysis module 136 (as the threshold matrix), is used for the parameter extraction storage module 132 obtained characteristic value and a current of the voltage of the proper value of change trend analysis, trend analysis results obtained; the output module 135, is also used for the trend analysis module 136 of the trend analysis result is outputted; Page 6 Line 10-13; Specific, the diagnostic module 134 can include analysis and comparison sub-module, alarm prompting the sub- module, the comparative analysis sub-module, used for bathing of the memory module to obtain the current waveform, the vibration waveform and the voltage waveform and the parameter extraction storage module to obtain the proper value and the current characteristic of the voltage, with the samples in a library of pre-stored sample of the waveform of the comparison sample and proper value, the circuit breaker and/or abnormal information detection result of the fault diagnosis; Page 6 Line 14-19”. Therefore, Sun discloses that the diagnostic module includes comparison sub-module to compare the obtain value with the storage value to determine the changes or dissimilarities to find any abnormality); wherein8
the threshold matrix records feature values corresponding to a normal operation status of the at least one mechanism (Furthermore, the control unit 13 can also include trend analysis module 136 (as the threshold matrix), is used for the parameter extraction storage module 132 obtained characteristic value and a current of the voltage of the proper value of change trend analysis, trend analysis results obtained; the output module 135, is also used for the trend analysis module 136 of the trend analysis result is outputted; Page 6 Line 10-13; In practical application, the deviation of the characteristic value and a waveform beyond the set recording, the control unit 13 the information recording can be automatically transferred to the alarm, and give the recording waveform and the faulty part prompt. Furthermore, the control unit 13 can also be the proper value for all waveform contrast and can be output as EXCEL statements, convenient for the user to further analysis or as data processing; Page 7 Line 7-11; control unit provides the value of threshold matrix as the proper value or set value which also included the feature value which is the characteristics value and waveform of the at least one mechanism and compare to transfer to alarm and detect fault); and
in response to determining the dissimilarity between the at least one feature value and the threshold matrix is approaching a threshold dissimilarity (Specific, the diagnostic module 134 can include analysis and comparison sub-module, alarm prompting the sub- module, the comparative analysis sub-module, used for bathing of the memory module to obtain the current waveform, the vibration waveform and the voltage waveform and the parameter extraction storage module to obtain the proper value and the current characteristic of the voltage, with the samples in a library of pre-stored sample of the waveform of the comparison sample and proper value, the circuit breaker and/or abnormal information detection result of the fault diagnosis; Page 6 Line 14-19; comparison sub-module determines the threshold dissimilarity),
in response to the dissimilarity being greater than the threshold dissimilarity (Specific, the diagnostic module 134 can include analysis and comparison sub-module, alarm prompting the sub- module, the comparative analysis sub-module, used for bathing of the memory module to obtain the current waveform, the vibration waveform and the voltage waveform and the parameter extraction storage module to obtain the proper value and the current characteristic of the voltage, with the samples in a library of pre-stored sample of the waveform of the comparison sample and proper value, the circuit breaker and/or abnormal information detection result of the fault diagnosis; Page 6 Line 14-19; In practical application, the deviation of the characteristic value and a waveform beyond the set recording, the control unit 13 the information recording can be automatically transferred to the alarm, and give the recording waveform and the faulty part prompt. Furthermore, the control unit 13 can also be the proper value for all waveform contrast and can be output as EXCEL statements, convenient for the user to further analysis or as data processing; Page 7 Line 7-11; Therefore, Sun also discloses the set recording and the characteristic values and deviation of the characteristics values for determining abnormality by comparing the values if the values are above or below the set values as the threshold to determine fault.),
determine that the at least one mechanism has a fault (the abnormality information is transmitted to the alarm sub- module, the fault diagnosis of the detected result is sent to the output module; alarm prompting the sub-module, for receiving the analysis and comparison sub-module block to transmit the abnormal information, generating an abnormal prompting information and output; Page 6 Line 19-22; Claim 1).
Sun fails to teach that in response to determining the dissimilarity between the at least one feature value and the threshold matrix is approaching a threshold dissimilarity, reducing a detection and analyzing interval to determine the dissimilarity more frequently.
Christopher teaches a nonlinear state estimation technique (NSET) has been developed to perform process modeling in a sensor and associated instrument channel calibration verification system (Abstract Line 1-2), wherein
in response to determining the dissimilarity between the at least one feature value and the threshold matrix is approaching a threshold dissimilarity, reducing a detection and analyzing interval to determine the dissimilarity more frequently (The output of the SPRT module, contained in Figure 6, corresponds to the drift diagnosis. The diagnosis assumes 5 discrete values that correspond to different states of measurement error. Gross drift, indicated by +/-1.0, has been arbitrarily defined as 30 %FS. Fine drift, indicated by +/0.5, has arbitrarily been set to be 0.5 %FS. No drift is indicated by an SPRT output of 0.0. These sensitivity settings generally result in an appropriate alarm when the measurement has drifted halfway to one of the setpoints. An alarm at this halfway point denotes that the SPRT has decided that it is more likely than not that the system has drifted. As illustrated in Figure 6, the SPRT catches the drift after 132 samples, corresponding to a drift of 0.26 %FS; Page 10 Line 1-8; Here the drift is changed which means the error or dissimilarity is measured more frequently by increasing the drift. At first less drift is used and then drift as the speed or movement of the calculation is increased; By changing the drift analyzing interval is changed and therefore the error is determined more frequently). The purpose of doing so is to provide more accurate calculation of dissimilarity and to provide real time or faster than real time prediction and to provide possible monitoring of thousands of variables for a compiled standalone ISCV (with detection of fractional %PS errors) or to process modeling application incorporating NSET on a dedicated inexpensive personal computer or workstation.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Sun in view of Christopher, because Christopher teaches to reduce a detection and analyzing interval to determine the dissimilarity more frequently provides real time or faster than real time prediction and provides possible monitoring of thousands of variables for a compiled standalone ISCV (with detection of fractional %PS errors) or processes modeling application incorporating NSET on an dedicated inexpensive personal computer or workstation (Page 14; Conclusion: Line 11-13), provides more accurate calculation of dissimilarity.

Regarding claim 2, Sun fails to teach a fault diagnosis apparatus, wherein the processing unit determines the dissimilarity based on a Nonlinear State Estimate Technique (NSET).
Christopher teaches a nonlinear state estimation technique (NSET) has been developed to perform process modeling in a sensor and associated instrument channel calibration verification system (Abstract Line 1-2), wherein
the processing unit determines the dissimilarity based on a Nonlinear State Estimate Technique (NSET) (The NSET, MSET, and the multiple regression solution all utilize similarity operators to compare new measurements to a set of prototypical measurements or states. This comparison process generates a weight vector that is used to calculate a weighted sum of the prototype vectors. The sum is weighted to provide an estimate of the true process values; Page 1; Introduction Line 1-4; The NSET is demonstrated as the modeling engine for a calibration verification system; Abstract). The purpose of doing so is to provide real time or faster than real time prediction and to provide possible monitoring of thousands of variables for a compiled standalone ISCV (with detection of fractional %PS errors) or to process modeling application incorporating NSET on an dedicated inexpensive personal computer or workstation.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Sun in view of Christopher, because Christopher teaches to determine the dissimilarity based on a Nonlinear State Estimate Technique provides real time or faster than real time prediction and provides possible monitoring of thousands of variables for a compiled standalone ISCV (with detection of fractional %PS errors) or processes modeling application incorporating NSET on an dedicated inexpensive personal computer or workstation (Page 14; Conclusion: Line 11-13).

Regarding claim 4, Sun teaches a fault diagnosis apparatus, wherein 
the at least one mechanism comprises an operating mechanism of the circuit breaker, and the at least one sensor comprises a vibration sensor [11] arranged on the operating mechanism (As shown in Figure 1 and Figure 2, the utility mode  of the high-voltage circuit breaker mechanical failure diagnostic instrument mainly includes a vibration sensor 11, a data acquisition unit 12, the control  unit 13, two current sensor 14 and a voltage sensor 15; Page 5 Line 27-29), the vibration sensor configured to obtain vibration waveform data related to open/close operation of the operating mechanism (wherein the vibration sensor 11 on the main body of the circuit breaker, the circuit breaker body is used for detecting a vibration signal in the course of operation; Page 5 Line 33- 37).

Regarding claim 5, Sun teaches a fault diagnosis apparatus, wherein 
the at least one mechanism comprises a tripping coil of the circuit breaker, and the at least one sensor comprises a first hall sensor (Claim 3. High-voltage circuit-breaker mechanical failure diagnostic instrument according to Claim 1, characterized in that the current sensor of the Hall element is provided with AC/DC clamp-on current sensor) coupled to the tripping coil, the first hall sensor configured to obtain first current waveform data related to a tripping operation of the tripping coil (wherein one of the current sensor 14 and the opening and closing of the circuit breaker on the current loop of the coil, of the circuit breaker is used for measuring the current of the coil of the switch on or off, the other one of the current sensor 14 of the circuit breaker on the current loop of the power storage motor, used for measuring the working current of the energy storage circuit breaker of the motor; Page 5 Line 29-32; Hall sensor is used as the current sensor therefore the first current sensor is the first hall sensor is used to detect the on off state of the coil as the tripping coil (mechanism).

Regarding claim 6, Sun teaches a fault diagnosis apparatus, wherein 
the at least one mechanism [motor] comprises a charging motor of the circuit breaker, and the at least one sensor comprises a second hall sensor coupled to the charging motor , the second hall sensor  configured to obtain second current waveform data related to a charging operation of the charging motor (wherein one of the current sensor 14 and the opening and closing of the circuit breaker on the current loop of the coil, of the circuit breaker is used for measuring the current of the coil of the switch on or off, the other one of the current sensor 14 of the circuit breaker on the current loop of the power storage motor, used for measuring the working current of the energy storage circuit breaker of the motor; Page 5 Line 29-32; Hall sensor is used as the current sensor therefore the second current sensor is the second hall sensor is used for measuring the working current of the energy storage circuit breaker of the motor (mechanism)).

Regarding claim 11, Sun teaches a circuit breaker (200) comprising 
the fault diagnosis apparatus of claim 1 (The utility model pertains to the technical field of high voltage equipment state monitoring, in particular to a high-voltage circuit-breaker mechanical failure diagnostic instrument; Page 4; Technical field Line 1-2; As shown in Figure 1 and Figure 2, the utility mode of the high-voltage circuit breaker mechanical failure diagnostic instrument; Page 5 Line 27-28) of claim 1 (As state below the rejection of claim 1:
comprising: 
at least one sensor [11, 14 or 15] (As shown in Figure 1 and Figure 2, the utility mode  of the high-voltage circuit breaker mechanical failure diagnostic instrument mainly includes a vibration sensor 11, a data acquisition unit 12, the control  unit 13, two current sensor 14 and a voltage sensor 15; Page 5 Line 27-29) coupled to at least one mechanism (a switching closing coil or a breaker energy storage motor as the mechanism) arranged in the circuit breaker (The diagnostic instrument comprises two current sensors, a voltage sensor, a vibration sensor, a data acquisition unit, and a control unit, wherein one current sensor is disposed on a current circuit of a switching- closing coil of a breaker, and the other current sensor is disposed on a current circuit of a breaker energy storage motor; Abstract) and configured to obtain waveform data of a parameter over time, the waveform data related to an operation state of the at least one mechanism (wherein one of the current sensor 14 and the opening and closing of the circuit breaker on the current loop of the coil, of the circuit breaker is used for measuring the current of the coil of the switch on or off, the other one of the current sensor 14 of the circuit breaker on the current loop of the power storage motor, used for measuring the working current of the energy storage circuit breaker of the motor; the voltage sensor 15 on the circuit breaker operating power supply of the opening and closing coil or circuit breaker, the circuit breaker is used for detecting the voltage of the power supply bus operation, or is used for directly detecting the voltage of the on-off and both ends of the coil; wherein the vibration sensor 11 on the main body of the circuit breaker, the circuit breaker body is used for detecting a vibration signal in the course of operation; Page 5 Line 29- 37; Waveform data as the voltage current or vibration of the mechanism as the coil or motor which is related to the operation state of the mechanism as the coil is switch off or on); and 
a processing unit [13] (the control unit 13 as the processing unit) (As shown in Figure 3, the control unit 13 in particular can be comprises: waveform memory module 131, parameter extraction storage module 132, sample base 133, diagnostic module 134 and an output module 135; Page 5 Line 43-44) coupled to the at least one sensor [11, 14 and 15] (figure 1 shows that the processing unit 13 is coupled to the sensor 11, 14 and 15) and configured to; 
analyze the waveform data to obtain at least one feature value (the control unit 13 to the data acquisition unit 13 with the vibration data is transmitted, the current data and the voltage data analysis processing, by mechanical failure of the circuit breaker and the detected result of the state of the output; Page 5 Line 40-42; the result or the data obtained is the featured value here; wherein waveform memory module 131 is used for the data acquisition unit 12 transmission of the current signal, voltage signal and the vibration signal is converted into the corresponding current waveform, a voltage waveform and vibration waveform; Page 5 Line 45-46); 
determine a dissimilarity between the at least one feature value and a threshold matrix (parameter extraction storage module 132, bathing used for reading the memory module 131 of the current waveform and the voltage waveform and analyzing, get current characteristic value and voltage and stored characteristic (get characteristics as the feature value); sample base 133, is used for storing the various fault state characteristic value of the waveform of the sample and sample; diagnostic module 134, bathing used in  the memory module 131 of the current waveform, the vibration waveform and the voltage waveform and the parameter extraction storage module 132 obtained characteristic value and a current characteristic of the voltage, with the sample base 133 sample of pre-stored in the waveform of the comparison sample and proper value (sample value is the threshold matrix), to obtain the results of detection of the trouble of the circuit breaker and prompt; output module 135, is used for the diagnostic module 134 is output on the detection result; Page 6 Line 1-9; analyzed voltage waveform, current characteristic are the featured value and the sample base 133 sample of pre-stored is the threshold matrix; Furthermore, the control unit 13 can also include trend analysis module 136 (as the threshold matrix), is used for the parameter extraction storage module 132 obtained characteristic value and a current of the voltage of the proper value of change trend analysis, trend analysis results obtained; the output module 135, is also used for the trend analysis module 136 of the trend analysis result is outputted; Page 6 Line 10-13; Specific, the diagnostic module 134 can include analysis and comparison sub-module, alarm prompting the sub- module, the comparative analysis sub-module, used for bathing of the memory module to obtain the current waveform, the vibration waveform and the voltage waveform and the parameter extraction storage module to obtain the proper value and the current characteristic of the voltage, with the samples in a library of pre-stored sample of the waveform of the comparison sample and proper value, the circuit breaker and/or abnormal information detection result of the fault diagnosis; Page 6 Line 14-19; Therefore, Sun discloses that the diagnostic module includes comparison sub-module to compare the obtain value with the storage value to determine the changes or dissimilarities to find any abnormality); wherein
the threshold matrix records feature values corresponding to a normal operation status of the at least one mechanism (Furthermore, the control unit 13 can also include trend analysis module 136 (as the threshold matrix), is used for the parameter extraction storage module 132 obtained characteristic value and a current of the voltage of the proper value of change trend analysis, trend analysis results obtained; the output module 135, is also used for the trend analysis module 136 of the trend analysis result is outputted; Page 6 Line 10-13; In practical application, the deviation of the characteristic value and a waveform beyond the set recording, the control unit 13 the information recording can be automatically transferred to the alarm, and give the recording waveform and the faulty part prompt. Furthermore, the control unit 13 can also be the proper value for all waveform contrast and can be output as EXCEL statements, convenient for the user to further analysis or as data processing; Page 7 Line 7-11; control unit provides the value of threshold matrix as the proper value or set value which also included the feature value which is the characteristics value and waveform of the at least one mechanism and compare to transfer to alarm and detect fault); and
in response to determining the dissimilarity between the at least one feature value and the threshold matrix is approaching a threshold dissimilarity (Specific, the diagnostic module 134 can include analysis and comparison sub-module, alarm prompting the sub- module, the comparative analysis sub-module, used for bathing of the memory module to obtain the current waveform, the vibration waveform and the voltage waveform and the parameter extraction storage module to obtain the proper value and the current characteristic of the voltage, with the samples in a library of pre-stored sample of the waveform of the comparison sample and proper value, the circuit breaker and/or abnormal information detection result of the fault diagnosis; Page 6 Line 14-19; comparison sub-module determines the threshold dissimilarity),
in response to the dissimilarity being greater than the threshold dissimilarity (Specific, the diagnostic module 134 can include analysis and comparison sub-module, alarm prompting the sub- module, the comparative analysis sub-module, used for bathing of the memory module to obtain the current waveform, the vibration waveform and the voltage waveform and the parameter extraction storage module to obtain the proper value and the current characteristic of the voltage, with the samples in a library of pre-stored sample of the waveform of the comparison sample and proper value, the circuit breaker and/or abnormal information detection result of the fault diagnosis; Page 6 Line 14-19; In practical application, the deviation of the characteristic value and a waveform beyond the set recording, the control unit 13 the information recording can be automatically transferred to the alarm, and give the recording waveform and the faulty part prompt. Furthermore, the control unit 13 can also be the proper value for all waveform contrast and can be output as EXCEL statements, convenient for the user to further analysis or as data processing; Page 7 Line 7-11; Therefore, Sun also discloses the set recording and the characteristic values and deviation of the characteristics values for determining abnormality by comparing the values if the values are above or below the set values as the threshold to determine fault.),
determine that the at least one mechanism has a fault (the abnormality information is transmitted to the alarm sub- module, the fault diagnosis of the detected result is sent to the output module; alarm prompting the sub-module, for receiving the analysis and comparison sub-module block to transmit the abnormal information, generating an abnormal prompting information and output; Page 6 Line 19-22; Claim 1).
Sun fails to teach that in response to determining the dissimilarity between the at least one feature value and the threshold matrix is approaching a threshold dissimilarity, reducing a detection and analyzing interval to determine the dissimilarity more frequently.
Christopher teaches a nonlinear state estimation technique (NSET) has been developed to perform process modeling in a sensor and associated instrument channel calibration verification system (Abstract Line 1-2), wherein
in response to determining the dissimilarity between the at least one feature value and the threshold matrix is approaching a threshold dissimilarity, reducing a detection and analyzing interval to determine the dissimilarity more frequently (The output of the SPRT module, contained in Figure 6 (Figure 3-5 shows different drift), corresponds to the drift diagnosis. The diagnosis assumes 5 discrete values that correspond to different states of measurement error. Gross drift, indicated by +/-1.0, has been arbitrarily defined as 30 %FS. Fine drift, indicated by +/0.5, has arbitrarily been set to be 0.5 %FS. No drift is indicated by an SPRT output of 0.0. These sensitivity settings generally result in an appropriate alarm when the measurement has drifted halfway to one of the setpoints. An alarm at this halfway point denotes that the SPRT has decided that it is more likely than not that the system has drifted. As illustrated in Figure 6, the SPRT catches the drift after 132 samples, corresponding to a drift of 0.26 %FS; Page 10 Line 1-8; Here the drift is changed which means the error or dissimilarity is measured more frequently. At first less drift is used and then drift as the speed or movement of the calculation is increased; By changing the drift analyzing interval is changed and therefore the error is determined more frequently). The purpose of doing so is to provide more accurate calculation of dissimilarity and to provide real time or faster than real time prediction and to provide possible monitoring of thousands of variables for a compiled standalone ISCV (with detection of fractional %PS errors) or to process modeling application incorporating NSET on an dedicated inexpensive personal computer or workstation.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Sun in view of Christopher, because Christopher teaches to reduce a detection and analyzing interval to determine the dissimilarity more frequently provides real time or faster than real time prediction and provides possible monitoring of thousands of variables for a compiled standalone ISCV (with detection of fractional %PS errors) or processes modeling application incorporating NSET on an dedicated inexpensive personal computer or workstation (Page 14; Conclusion: Line 11-13), provides more accurate calculation of dissimilarity.

Regarding claim 12, Sun teaches a fault diagnosis method for a circuit breaker (The utility model pertains to the technical field of high voltage equipment state monitoring, in particular to a high-voltage circuit-breaker mechanical failure diagnostic instrument; Page 4; Technical field Line 1-2; As shown in Figure 1 and Figure 2, the utility mode of the high-voltage circuit breaker mechanical failure diagnostic instrument; Page 5 Line 27-28), comprising: 
receiving from at least one sensor [11, 14 or 15] (As shown in Figure 1 and Figure 2, the utility mode  of the high-voltage circuit breaker mechanical failure diagnostic instrument mainly includes a vibration sensor 11, a data acquisition unit 12, the control  unit 13, two current sensor 14 and a voltage sensor 15; Page 5 Line 27-29) coupled to at least one mechanism (a switching closing coil or a breaker energy storage motor as the mechanism) arranged in the circuit breaker (The diagnostic instrument comprises two current sensors, a voltage sensor, a vibration sensor, a data acquisition unit, and a control unit, wherein one current sensor is disposed on a current circuit of a switching- closing coil of a breaker, and the other current sensor is disposed on a current circuit of a breaker energy storage motor; Abstract) waveform data of a parameter over time, the waveform data related to an operation state of the at least one mechanism (wherein one of the current sensor 14 and the opening and closing of the circuit breaker on the current loop of the coil, of the circuit breaker is used for measuring the current of the coil of the switch on or off, the other one of the current sensor 14 of the circuit breaker on the current loop of the power storage motor, used for measuring the working current of the energy storage circuit breaker of the motor; the voltage sensor 15 on the circuit breaker operating power supply of the opening and closing coil or circuit breaker, the circuit breaker is used for detecting the voltage of the power supply bus operation, or is used for directly detecting the voltage of the on-off and both ends of the coil; wherein the vibration sensor 11 on the main body of the circuit breaker, the circuit breaker body is used for detecting a vibration signal in the course of operation; Page 5 Line 29- 37; Waveform data as the voltage current or vibration of the mechanism as the coil or motor which is related to the operation state of the mechanism as the coil is switch off or on); and 
analyzing the waveform data to obtain at least one feature value (the control unit 13 to the data acquisition unit 13 with the vibration data is transmitted, the current data and the voltage data analysis processing, by mechanical failure of the circuit breaker and the detected result of the state of the output; Page 5 Line 40-42; the result or the data obtained is the featured value here; wherein waveform memory module 131 is used for the data acquisition unit 12 transmission of the current signal, voltage signal and the vibration signal is converted into the corresponding current waveform, a voltage waveform and vibration waveform; Page 5 Line 45-46); 
recording feature value corresponding to a normal operation status of the at least one mechanism in a threshold matrix (Furthermore, the control unit 13 can also include trend analysis module 136 (as the threshold matrix), is used for the parameter extraction storage module 132 obtained characteristic value and a current of the voltage of the proper value of change trend analysis, trend analysis results obtained; the output module 135, is also used for the trend analysis module 136 of the trend analysis result is outputted; Page 6 Line 10-13; In practical application, the deviation of the characteristic value and a waveform beyond the set recording, the control unit 13 the information recording can be automatically transferred to the alarm, and give the recording waveform and the faulty part prompt. Furthermore, the control unit 13 can also be the proper value for all waveform contrast and can be output as EXCEL statements, convenient for the user to further analysis or as data processing; Page 7 Line 7-11; control unit provides the value of threshold matrix as the proper value or set value which also included the feature value which is the characteristics value and waveform of the at least one mechanism and compare to transfer to alarm and detect fault);
determining a dissimilarity between the at least one feature value and a threshold matrix (parameter extraction storage module 132, bathing used for reading the memory module 131 of the current waveform and the voltage waveform and analyzing, get current characteristic value and voltage and stored characteristic (get characteristics as the feature value); sample base 133, is used for storing the various fault state characteristic value of the waveform of the sample and sample; diagnostic module 134, bathing used in  the memory module 131 of the current waveform, the vibration waveform and the voltage waveform and the parameter extraction storage module 132 obtained characteristic value and a current characteristic of the voltage, with the sample base 133 sample of pre-stored in the waveform of the comparison sample and proper value (sample value is the threshold matrix), to obtain the results of detection of the trouble of the circuit breaker and prompt; output module 135, is used for the diagnostic module 134 is output on the detection result; Page 6 Line 1-9; analyzed voltage waveform, current characteristic are the featured value and the sample base 133 sample of pre-stored is the threshold matrix; Furthermore, the control unit 13 can also include trend analysis module 136 (as the threshold matrix), is used for the parameter extraction storage module 132 obtained characteristic value and a current of the voltage of the proper value of change trend analysis, trend analysis results obtained; the output module 135, is also used for the trend analysis module 136 of the trend analysis result is outputted; Page 6 Line 10-13; Specific, the diagnostic module 134 can include analysis and comparison sub-module, alarm prompting the sub- module, the comparative analysis sub-module, used for bathing of the memory module to obtain the current waveform, the vibration waveform and the voltage waveform and the parameter extraction storage module to obtain the proper value and the current characteristic of the voltage, with the samples in a library of pre-stored sample of the waveform of the comparison sample and proper value, the circuit breaker and/or abnormal information detection result of the fault diagnosis; Page 6 Line 14-19. Therefore, Sun discloses that the diagnostic module includes comparison sub-module to compare the obtain value with the storage value to determine the changes or dissimilarities to find any abnormality); 
in response to determining the dissimilarity between the at least one feature value and the threshold matrix is approaching a threshold dissimilarity (Specific, the diagnostic module 134 can include analysis and comparison sub-module, alarm prompting the sub- module, the comparative analysis sub-module, used for bathing of the memory module to obtain the current waveform, the vibration waveform and the voltage waveform and the parameter extraction storage module to obtain the proper value and the current characteristic of the voltage, with the samples in a library of pre-stored sample of the waveform of the comparison sample and proper value, the circuit breaker and/or abnormal information detection result of the fault diagnosis; Page 6 Line 14-19; comparison sub-module determines the threshold dissimilarity), and 
in response to the dissimilarity being greater than a threshold dissimilarity (Specific, the diagnostic module 134 can include analysis and comparison sub-module, alarm prompting the sub- module, the comparative analysis sub-module, used for bathing of the memory module to obtain the current waveform, the vibration waveform and the voltage waveform and the parameter extraction storage module to obtain the proper value and the current characteristic of the voltage, with the samples in a library of pre-stored sample of the waveform of the comparison sample and proper value, the circuit breaker and/or abnormal information detection result of the fault diagnosis; Page 6 Line 14-19; In practical application, the deviation of the characteristic value and a waveform beyond the set recording, the control unit 13 the information recording can be automatically transferred to the alarm, and give the recording waveform and the faulty part prompt. Furthermore, the control unit 13 can also be the proper value for all waveform contrast and can be output as EXCEL statements, convenient for the user to further analysis or as data processing; Page 7 Line 7-11”. Therefore Sun also discloses the set recording and the characteristic values and deviation of the characteristics values for determining abnormality by comparing the values if the values are above or below the set values to determine fault.),
determining that the at least one mechanism has a fault (the abnormality information is transmitted to the alarm sub- module, the fault diagnosis of the detected result is sent to the output module; alarm prompting the sub-module, for receiving the analysis and comparison sub-module block to transmit the abnormal information, generating an abnormal prompting information and output; Page 6 Line 19-22; Claim 1).
Sun fails to teach that in response to determining the dissimilarity between the at least one feature value and the threshold matrix is approaching a threshold dissimilarity, reducing a detection and analyzing interval to determine the dissimilarity more frequently.
Christopher teaches a nonlinear state estimation technique (NSET) has been developed to perform process modeling in a sensor and associated instrument channel calibration verification system (Abstract Line 1-2), wherein
in response to determining the dissimilarity between the at least one feature value and the threshold matrix is approaching a threshold dissimilarity, reducing a detection and analyzing interval to determine the dissimilarity more frequently (The output of the SPRT module, contained in Figure 6, corresponds to the drift diagnosis. The diagnosis assumes 5 discrete values that correspond to different states of measurement error. Gross drift, indicated by +/-1.0, has been arbitrarily defined as 30 %FS. Fine drift, indicated by +/0.5, has arbitrarily been set to be 0.5 %FS. No drift is indicated by an SPRT output of 0.0. These sensitivity settings generally result in an appropriate alarm when the measurement has drifted halfway to one of the setpoints. An alarm at this halfway point denotes that the SPRT has decided that it is more likely than not that the system has drifted. As illustrated in Figure 6, the SPRT catches the drift after 132 samples, corresponding to a drift of 0.26 %FS; Page 10 Line 1-8; Here the drift is changed which means the error or dissimilarity is measured more frequently. At first less drift is used and then drift as the speed or movement of the calculation is increased; By changing the drift analyzing interval is changed and therefore the error is determined more frequently). The purpose of doing so is to provide more accurate calculation of dissimilarity and to provide real time or faster than real time prediction and to provide possible monitoring of thousands of variables for a compiled standalone ISCV (with detection of fractional %PS errors) or to process modeling application incorporating NSET on an dedicated inexpensive personal computer or workstation.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Sun in view of Christopher, because Christopher teaches to reduce a detection and analyzing interval to determine the dissimilarity more frequently provides real time or faster than real time prediction and provides possible monitoring of thousands of variables for a compiled standalone ISCV (with detection of fractional %PS errors) or processes modeling application incorporating NSET on an dedicated inexpensive personal computer or workstation (Page 14; Conclusion: Line 11-13), provides more accurate calculation of dissimilarity.

Regarding claim 13, Sun fails to teach a fault diagnosis method, wherein the dissimilarity is determined based on a Nonlinear State Estimate Technique.
Christopher teaches a nonlinear state estimation technique (NSET) has been developed to perform process modeling in a sensor and associated instrument channel calibration verification system (Abstract Line 1-2), 
wherein the dissimilarity is determined based on a Nonlinear State Estimate Technique (The NSET, MSET, and the multiple regression solution all utilize similarity operators to compare new measurements to a set of prototypical measurements or states. This comparison process generates a weight vector that is used to calculate a weighted sum of the prototype vectors. The sum is weighted to provide an estimate of the true process values; Page 1; Introduction Line 1-4; The NSET is demonstrated as the modeling engine for a calibration verification system; Abstract). The purpose of doing so is to provide real time or faster than real time prediction and to provide possible monitoring of thousands of variables for a compiled standalone ISCV (with detection of fractional %PS errors) or to process modeling application incorporating NSET on a dedicated inexpensive personal computer or workstation.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Sun in view of Christopher, because Christopher teaches to determine the dissimilarity based on a Nonlinear State Estimate Technique provides real time or faster than real time prediction and provides possible monitoring of thousands of variables for a compiled standalone ISCV (with detection of fractional %PS errors) or processes modeling application incorporating NSET on an dedicated inexpensive personal computer or workstation (Page 14; Conclusion: Line 11-13).

Regarding claim 15, Sun teaches a fault diagnosis method, comprising
receiving, from a vibration sensor [11] arranged on an operating mechanism of the circuit breaker, vibration waveform data related to open/close operation of the operating mechanism (As shown in Figure 1 and Figure 2, the utility mode  of the high-voltage circuit breaker mechanical failure diagnostic instrument mainly includes a vibration sensor 11, a data acquisition unit 12, the control  unit 13, two current sensor 14 and a voltage sensor 15; Page 5 Line 27-29), the vibration sensor configured to obtain vibration waveform data related to open/close operation of the operating mechanism (wherein the vibration sensor 11 on the main body of the circuit breaker, the circuit breaker body is used for detecting a vibration signal in the course of operation; Page 5 Line 33- 37).



Regarding claim 16, Sun teaches a fault diagnosis method, comprising:
receiving, from a first hall sensor (Claim 3. High-voltage circuit-breaker mechanical failure diagnostic instrument according to Claim 1, characterized in that the current sensor of the Hall element is provided with AC/DC clamp-on current sensor) coupled to a tripping coil of the circuit breaker, first current waveform data related to a tripping operation of the tripping coil (wherein one of the current sensor 14 and the opening and closing of the circuit breaker on the current loop of the coil, of the circuit breaker is used for measuring the current of the coil of the switch on or off, the other one of the current sensor 14 of the circuit breaker on the current loop of the power storage motor, used for measuring the working current of the energy storage circuit breaker of the motor; Page 5 Line 29-32; Hall sensor is used as the current sensor therefore the first current sensor is the first hall sensor is used to detect the on off state of the coil as the tripping coil (mechanism).


Regarding claim 17, Sun teaches a fault diagnosis method, comprising:
receiving, from a second hall sensor coupled to a charging motor of the circuit breaker, second current waveform data related to a charging operation of the charging motor (wherein one of the current sensor 14 and the opening and closing of the circuit breaker on the current loop of the coil, of the circuit breaker is used for measuring the current of the coil of the switch on or off, the other one of the current sensor 14 of the circuit breaker on the current loop of the power storage motor, used for measuring the working current of the energy storage circuit breaker of the motor; Page 5 Line 29-32; Hall sensor is used as the current sensor therefore the second current sensor is the second hall sensor is used for measuring the working current of the energy storage circuit breaker of the motor (mechanism)).


Claims 7-10 and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Sun’629 U in view of Christopher L. Black (Hereinafter “Christopher”) in the NPL document - System Modeling and Instrument Calibration Verification with a Nonlinear State Estimation Technique (Cited in the IDS) May 1998, as applied to claim 1 and 12 above, and further in view of YUN YUXIN et al. (Hereinafter “Yun”) in the Republic of China Patent Publication Number CN 1034877 49 (A) (2016-04-13). 


Regarding claim 7, the combination of Sun and Christopher fails to teach a fault diagnosis apparatus, wherein the processing unit is further configured to filter the vibration waveform data based on Wavelet Transform (WT).
Yun teaches an online-monitoring and diagnosing system for the mechanical state of a high-voltage circuit breaker (Abstract), wherein 
the processing unit is further configured to filter the vibration waveform data based on Wavelet Transform (WT) (Apply signal analysis and processing technology to process the collected data averaging technology and digital filtering etc and analyze the signal in the time domain and frequency domain to extract the characteristic quantities of the measured signal (average value, peak value, time interval, characteristic frequency, energy density etc). Here modern digital signal processing method such as wavelet transform and fuzzy analysis are used to extract characteristics of various mechanical failure modes to describe the normal and abnormal performance of high voltage circuit breaker; Paragraph [0079] Line 1-6; wavelet transform and fuzzy analysis are used to extract characteristics of various mechanical failure modes). The purpose of doing so is to realize rich function such as data collection, analysis, storage, retrieval, printing and network transmission, to form a complete set of comprehensive networked online monitoring and fault diagnosis system for circuit breaker.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Sun and Christopher in view of Yun, because Yun teaches to filter the vibration waveform data based on Wavelet Transform (WT) realizes rich function such as data collection, analysis, storage, retrieval, printing and network transmission, forms a complete set of comprehensive networked online monitoring and fault diagnosis system for circuit breaker (Paragraph [0082]).


Regarding claim 8, the combination of Sun and Christopher fails to teach a fault diagnosis apparatus) of claim 7, wherein the processing unit is configured to analyze the filtered vibration waveform data to obtain at least one vibration feature value, the at least one vibration feature value comprising a peak value determined from the filtered vibration waveform data.
Yun teaches an online-monitoring and diagnosing system for the mechanical state of a high-voltage circuit breaker (Abstract), wherein 
the processing unit is configured to analyze the filtered vibration waveform data to obtain at least one vibration feature value, the at least one vibration feature value comprising a peak value determined from the filtered vibration waveform data (Due to the complex structure of high voltage circuit breaker the propagation process of vibration waves in the circuit breaker is complicated. There are multiple boundaries, multiple propagation pats and propagation media, which cause the attenuation, refraction, reflection and scattering of vibration waves, Such as processes are superimposed on each other and it is difficult to accurately describe mathematically. Using digital signal processing pattern recognition and other method useful information can be easily extracted from vibration signal for use in fault diagnosis of circuit breaker; Paragraph [0078] Line 1-6; Apply signal analysis and processing technology to process the collected data ()averaging technology and digital filtering etc and analyze the signal in the time domain and frequency domain to extract the characteristic quantities of the measured signal (average value, peak value, time interval, characteristic frequency, energy density etc). Here modern digital signal processing method such as wavelet transform and fuzzy analysis are used to extract characteristics of various mechanical failure modes to describe the normal and abnormal performance of high voltage circuit breaker; Paragraph [0079] Line 1-6; Therefore analyze the filtered vibration waveform data to obtain at least one vibration feature value, the at least one vibration feature value comprising a peak value determined from the filtered vibration waveform data). The purpose of doing so is to realize rich function such as data collection, analysis, storage, retrieval, printing and network transmission, to form a complete set of comprehensive networked online monitoring and fault diagnosis system for circuit breaker.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Sun and Christopher in view of Yun, because Yun teaches to analyze the filtered vibration waveform data to obtain at least one vibration feature value, the at least one vibration feature value comprising a peak value determined from the filtered vibration waveform data realizes rich function such as data collection, analysis, storage, retrieval, printing and network transmission, forms a complete set of comprehensive networked online monitoring and fault diagnosis system for circuit breaker (Paragraph [0082]).


Regarding claim 9, the combination of Sun and Christopher fails to teach a fault diagnosis apparatus, wherein the processing unit is configured to analyze the first current waveform data to obtain at least one tripping feature value, the at least one tripping feature value comprising an operating peak value and/or an operating time determined from the first current waveform data.
Yun teaches an online-monitoring and diagnosing system for the mechanical state of a high-voltage circuit breaker (Abstract), wherein 
the processing unit is configured to analyze the first current waveform data to obtain at least one tripping feature value, the at least one tripping feature value comprising an operating peak value and/or an operating time determined from the first current waveform data (When current flows through the coil magnetic flux is generated in the electromagnet, and the moving iron core is attracted by the magnetic force to open or close the circuit breaker. From an energy point of view the function of the electromagnet is to convert the electrical energy from the power supply into magnetic energy. Through the action of the moving iron core, it is converted into mechanical work output. The current of the closing (opening) coil contains a wealth information for diagnosing mechanical faults and a compensating Hall sensor is used to monitor the current signal. The monitoring of  the coil current is mainly to extract the relative time of the occurrence of the event and to judge the fault signs according to the interval which is effective for diagnosing refusal to move and malfunction; Paragraph [0069] Line 1-8; Apply signal analysis and processing technology to process the collected data averaging technology and digital filtering etc and analyze the signal in the time domain and frequency domain to extract the characteristic quantities of the measured signal (average value, peak value, time interval, characteristic frequency, energy density etc). Here modern digital signal processing method such as wavelet transform and fuzzy analysis are used to extract characteristics of various mechanical failure modes to describe the normal and abnormal performance of high voltage circuit breaker; Paragraph [0079] Line 1-6; Therefore, analyze the filtered vibration waveform data to obtain at least one vibration feature value, the at least one vibration feature value comprising a peak value determined from the filtered vibration waveform data). The purpose of doing so is to realize rich function such as data collection, analysis, storage, retrieval, printing and network transmission, to form a complete set of comprehensive networked online monitoring and fault diagnosis system for circuit breaker.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Sun and Christopher in view of Yun, because Yun teaches to analyze the first current waveform data to obtain at least one tripping feature value, the at least one tripping feature value comprising an operating peak value and/or an operating time determined from the first current waveform data realizes rich function such as data collection, analysis, storage, retrieval, printing and network transmission, forms a complete set of comprehensive networked online monitoring and fault diagnosis system for circuit breaker (Paragraph [0082]).


Regarding claim 10, the combination of Sun and Christopher fails to teach a fault diagnosis apparatus, wherein the processing unit is configured to analyze the second current waveform data to obtain at least one charging feature value, the at least one charging feature value comprising a startup current, a cut-off current, an average charging current and/or a charging time determined from the second current waveform data.
Yun teaches an online-monitoring and diagnosing system for the mechanical state of a high-voltage circuit breaker (Abstract), wherein 
the processing unit is configured to analyze the second current waveform data to obtain at least one charging feature value, the at least one charging feature value comprising a startup current, a cut-off current, an average charging current and/or a charging time determined from the second current waveform data (Apply signal analysis and processing technology to process the collected data averaging technology and digital filtering etc and analyze the signal in the time domain and frequency domain to extract the characteristic quantities of the measured signal (average value, peak value, time interval, characteristic frequency, energy density etc). Here modern digital signal processing method such as wavelet transform and fuzzy analysis are used to extract characteristics of various mechanical failure modes to describe the normal and abnormal performance of high voltage circuit breaker; Paragraph [0079] Line 1-6; Therefore, analyze the filtered vibration waveform data to obtain at least one vibration feature value, the at least one vibration feature value comprising a peak value determined from the filtered vibration waveform data). The purpose of doing so is to realize rich function such as data collection, analysis, storage, retrieval, printing and network transmission, to form a complete set of comprehensive networked online monitoring and fault diagnosis system for circuit breaker.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Sun and Christopher in view of Yun, because Yun teaches to obtain at least one charging feature value, the at least one charging feature value comprising a startup current, a cut-off current, an average charging current and/or a charging time realizes rich function such as data collection, analysis, storage, retrieval, printing and network transmission, forms a complete set of comprehensive networked online monitoring and fault diagnosis system for circuit breaker (Paragraph [0082]).

Regarding claim 18, the combination of Sun and Christopher fails to teach a fault diagnosis method, further comprising: filtering the vibration waveform data based on Wavelet Transform (WT).
Yun teaches an online-monitoring and diagnosing system for the mechanical state of a high-voltage circuit breaker (Abstract), further comprising:
filtering the waveform data based on Wavelet Transform (WT) (Apply signal analysis and processing technology to process the collected data averaging technology and digital filtering etc and analyze the signal in the time domain and frequency domain to extract the characteristic quantities of the measured signal (average value, peak value, time interval, characteristic frequency, energy density etc). Here modern digital signal processing method such as wavelet transform and fuzzy analysis are used to extract characteristics of various mechanical failure modes to describe the normal and abnormal performance of high voltage circuit breaker; Paragraph [0079] Line 1-6; wavelet transform and fuzzy analysis are used to extract characteristics of various mechanical failure modes). The purpose of doing so is to realize rich function such as data collection, analysis, storage, retrieval, printing and network transmission, to form a complete set of comprehensive networked online monitoring and fault diagnosis system for circuit breaker.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Sun and Christopher in view of Yun, because Yun teaches to filter the vibration waveform data based on Wavelet Transform (WT) realizes rich function such as data collection, analysis, storage, retrieval, printing and network transmission, forms a complete set of comprehensive networked online monitoring and fault diagnosis system for circuit breaker (Paragraph [0082]).

Regarding claim 19, the combination of Sun and Christopher fails to teach a fault diagnosis method, comprising: analyzing the filtered vibration waveform data to obtain at least one vibration feature value, the at least one vibration feature value comprising a peak value determined from the vibration waveform data.
Yun teaches an online-monitoring and diagnosing system for the mechanical state of a high-voltage circuit breaker (Abstract), comprising: 
analyzing the filtered vibration waveform data to obtain at least one vibration feature value, the at least one vibration feature value comprising a peak value determined from the vibration waveform data (Due to the complex structure of high voltage circuit breaker the propagation process of vibration waves in the circuit breaker is complicated. There are multiple boundaries, multiple propagation pats and propagation media, which cause the attenuation, refraction, reflection and scattering of vibration waves, Such as processes are superimposed on each other and it is difficult to accurately describe mathematically. Using digital signal processing pattern recognition and other method useful information can be easily extracted from vibration signal for use in fault diagnosis of circuit breaker; Paragraph [0078] Line 1-6; Apply signal analysis and processing technology to process the collected data ()averaging technology and digital filtering etc and analyze the signal in the time domain and frequency domain to extract the characteristic quantities of the measured signal (average value, peak value, time interval, characteristic frequency, energy density etc). Here modern digital signal processing method such as wavelet transform and fuzzy analysis are used to extract characteristics of various mechanical failure modes to describe the normal and abnormal performance of high voltage circuit breaker; Paragraph [0079] Line 1-6; Therefore analyze the filtered vibration waveform data to obtain at least one vibration feature value, the at least one vibration feature value comprising a peak value determined from the filtered vibration waveform data). The purpose of doing so is to realize rich function such as data collection, analysis, storage, retrieval, printing and network transmission, to form a complete set of comprehensive networked online monitoring and fault diagnosis system for circuit breaker.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Sun and Christopher in view of Yun, because Yun teaches to analyze the filtered vibration waveform data to obtain at least one vibration feature value, the at least one vibration feature value comprising a peak value determined from the filtered vibration waveform data realizes rich function such as data collection, analysis, storage, retrieval, printing and network transmission, forms a complete set of comprehensive networked online monitoring and fault diagnosis system for circuit breaker (Paragraph [0082]).


Regarding claim 20, the combination of Sun and Christopher fails to teach a fault diagnosis method, comprising: analyzing the first current waveform data to obtain at least one tripping feature value, the at least one tripping feature value comprising an operating peak value and/or an operating time determined from the first current waveform data.
Yun teaches an online-monitoring and diagnosing system for the mechanical state of a high-voltage circuit breaker (Abstract), comprising:
analyzing the first current waveform data to obtain at least one tripping feature value, the at least one tripping feature value comprising an operating peak value and/or an operating time determined from the first current waveform data (When current flows through the coil magnetic flux is generated in the electromagnet, and the moving iron core is attracted by the magnetic force to open or close the circuit breaker. From an energy point of view the function of the electromagnet is to convert the electrical energy from the power supply into magnetic energy. Through the action of the moving iron core, it is converted into mechanical work output. The current of the closing (opening) coil contains a wealth information for diagnosing mechanical faults and a compensating Hall sensor is used to monitor the current signal. The monitoring of  the coil current is mainly to extract the relative time of the occurrence of the event and to judge the fault signs according to the interval which is effective for diagnosing refusal to move and malfunction; Paragraph [0069] Line 1-8; Apply signal analysis and processing technology to process the collected data averaging technology and digital filtering etc and analyze the signal in the time domain and frequency domain to extract the characteristic quantities of the measured signal (average value, peak value, time interval, characteristic frequency, energy density etc). Here modern digital signal processing method such as wavelet transform and fuzzy analysis are used to extract characteristics of various mechanical failure modes to describe the normal and abnormal performance of high voltage circuit breaker; Paragraph [0079] Line 1-6; Therefore analyze the filtered vibration waveform data to obtain at least one vibration feature value, the at least one vibration feature value comprising a peak value determined from the filtered vibration waveform data). The purpose of doing so is to realize rich function such as data collection, analysis, storage, retrieval, printing and network transmission, to form a complete set of comprehensive networked online monitoring and fault diagnosis system for circuit breaker.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Sun and Christopher in view of Yun, because Yun teaches to analyze the first current waveform data to obtain at least one tripping feature value, the at least one tripping feature value comprising an operating peak value and/or an operating time determined from the first current waveform data realizes rich function such as data collection, analysis, storage, retrieval, printing and network transmission, forms a complete set of comprehensive networked online monitoring and fault diagnosis system for circuit breaker (Paragraph [0082]).

Regarding claim 21, the combination of Sun and Christopher fails to teach a fault diagnosis method, further comprising: analyzing the second current waveform data to obtain at least one charging feature value, the at least one charging feature value comprising a startup current, a cut-off current, an average charging current and/or a charging time determined from the second current waveform data.
Yun teaches an online-monitoring and diagnosing system for the mechanical state of a high-voltage circuit breaker (Abstract), further comprising:
analyzing the second current waveform data to obtain at least one charging feature value, the at least one charging feature value comprising a startup current, a cut-off current, an average charging current and/or a charging time determined from the second current waveform data (Apply signal analysis and processing technology to process the collected data averaging technology and digital filtering etc and analyze the signal in the time domain and frequency domain to extract the characteristic quantities of the measured signal (average value, peak value, time interval, characteristic frequency, energy density etc). Here modern digital signal processing method such as wavelet transform and fuzzy analysis are used to extract characteristics of various mechanical failure modes to describe the normal and abnormal performance of high voltage circuit breaker; Paragraph [0079] Line 1-6; Therefore analyze the filtered vibration waveform data to obtain at least one vibration feature value, the at least one vibration feature value comprising a peak value determined from the filtered vibration waveform data). The purpose of doing so is to realize rich function such as data collection, analysis, storage, retrieval, printing and network transmission, to form a complete set of comprehensive networked online monitoring and fault diagnosis system for circuit breaker.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Sun and Christopher in view of Yun, because Yun teaches to obtain at least one charging feature value, the at least one charging feature value comprising a startup current, a cut-off current, an average charging current and/or a charging time realizes rich function such as data collection, analysis, storage, retrieval, printing and network transmission, forms a complete set of comprehensive networked online monitoring and fault diagnosis system for circuit breaker (Paragraph [0082]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIMA MONSUR whose telephone number is (571)272-8497. The examiner can normally be reached 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 5712722121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NASIMA MONSUR/Primary Examiner, Art Unit 2866